     Case 2:21-cv-00514-APG-EJY Document 21 Filed 08/13/21 Page 1 of 2



 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    ANTHONY K. ANDERSON,                                         Case No. 2:21-cv-00514-APG-EJY
 4                    Plaintiff,
                                                                                 ORDER
 5           v.
 6    STATE OF NEVADA, et al.,
 7                    Defendants.
 8

 9          Pending before the Court is Plaintiff’s Motion for Production of Documents. ECF No. 20.

10   In that Motion, Plaintiff asks the Court to send him copies of various documents he has filed with

11   the Court. Plaintiff does not explain why he does not have copies or cannot obtain copies through

12   the law library at the facility at which he is housed. It is not the Court’s responsibility to make copies

13   for Plaintiff. However, on this occasion only the Court will grant Plaintiff’s request in part. The

14   Court advises Plaintiff that he must file a Second Amended Complaint that is not more than 25 pages

15   in length, including exhibits.

16          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Production of

17   Documents (ECF No. 20) is GRANTED in part and DENIED in part.

18      IT IS FURTHER ORDERED that the Clerk of Court shall mail to Plaintiff copies of the

19   following documents:

20          •     ECF No. 8 – the Amended Complaint
21          •     ECF No. 13 – the Report and Recommendation
22          •     ECF No. 19 – Order Accepting the Report and Recommendation.
23      IT IS FURTHER ORDERED that no other documents shall be copied and mailed to Plaintiff.

24

25

26

27

28
     Case 2:21-cv-00514-APG-EJY Document 21 Filed 08/13/21 Page 2 of 2




 1      IT IS FURTHER ORDERED that, as stated in the Court’s Order (ECF No. 19), Plaintiff’s

 2   Second Amended Complaint shall not exceed 25 pages in length including exhibits and must be filed

 3   on or before September 24, 2021.

 4          Dated this 13th day of August, 2021.

 5

 6
                                                   ELAYNA J. YOUCHAH
 7                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -2-
